department of the treasury me ue g internal_revenue_service uv o y q l washington d c tpa t ee tep tax_exempt_and_government_entities_division u i l hakkar ereh khekkaerrkeaekkarkaaakeer rhikrerkeerekrrrereeekee rerrackhaeereeeereeeek legend taxpayer a rerekerererekkarkrkkk individual b - heckrerererereekeekaer ira xx kamae kereererke company cc rerereraekeerereerere amount d hhrkkekkekerererererer amount e herr arererererekrere account h reerekerrererererrere bank b rikrrerekerrrreretrrere amount f rarer dear reakekerkerrereereeeike this is in response to your letter dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative individual b in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code feneeweneneeten q40 the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a who i sec_79 years old maintained an individual_retirement_arrangement ira x with company c taxpayer a represents that in date because of numerous account problems she encountered with company c she withdrew amount d from ira x the account statements submitted for ira x for september and date describe the withdrawal activity as normal close out documentation submitted on behalf of taxpayer a indicates that on date a portion of amount d amount e was deposited into account h a personal savings account taxpayer a maintains with bank b taxpayer a has attained her required_beginning_date under code sec_401 and prior to the date distribution from ira x had been receiving annual distributions from ira x since attaining age it has been represented that taxpayer a’s only source_of_income is from social_security which she supplemented with monthly distributions from ira x individual b asserts that it was her intention to have taxpayer a continue taking monthly distributions from ira x until those funds were exhausted instead of taxpayer a receiving all of the ira funds in one distribution it has been did not offer any advice concerning the tax represented that company c consequences of not rolling over the ira x funds into another ira within days it has been further represented that the day rollover requirement was brought to individual b’s attention in date when taxpayer asi income_tax returns were being prepared individual b states that taxpayer a has limited financial resources and that it was anticipated that even in spite of the total_distribution of amount d ira x funds would have been used to cover the cost of approximately two months of assisted care expenses documentation submitted with this request for a ruling substantiates that taxpayer a has in fact used most of the ira funds since they have been in account h an account statement for account h as of date indicates that account h has an ending balance of less than amount f in the to be much higher than in previous years even though taxpayer a filed her income_tax returns for the wm tax_year and included amount d in gross_income the inclusion of which caused her income_tax_liability for tax_year taxpayer a since they have been in account h she would nonetheless like to file an amended_return to get a refund of some of the taxes she paid for the i year taxpayer a proposes to redeposit from other sources a portion of amount d back into an ira and requests that the service waive the day rollover has to date used most of the ira funds for personal expenditures tax requirement with respect to the portion of amount d so redeposited into an ira beteebenenienee q41 sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible retirement pian other than an ira for the benefit of day after the date on which the such individual not later than the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at the time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including ineeeeeeeietee u l errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred in this case taxpayer a received a distribution of amount d from ira x in tax_year documentation submitted with this request for a ruling indicates that on date a portion of the ira x distribution amount e was deposited into account h a personal savings account taxpayer a maintains with bank b most of the ira funds which she deposited into account h to meet personal financial expenditures an account statement for account h dated date shows that account h as a balance of less than amount f further it has been represented that taxpayer a would have used all of amount d to pay for assisted care since date to the present date taxpayer a has used the in determining whether to grant a waiver of the 60-day rollover requirement one of the factors that the service considers is whether the taxpayer used the money since it has been out of the ira in this case is has been shown that taxpayer a has in fact used most of amount d for personal expenditures the committee reports describing the legislative intent indicates that congress enacted the rollover provisions to allow portability between eligible retirement plans including iras using a distribution from an ira to meet personal financial obligations is not consistent with the intent of congress to allow portability between eligible retirement plans under the circumstances presented in this case since taxpayer a has used most of the ira x distribution the failure to waive the 60-day rollover requirement would not be against equity or good conscience therefore the request to waive the 60-day rollover period with respect to the distribution from ira x is denied and taxpayer a will not be allowed to redeposit from other sources an amount back into ira x no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office cesrnenetinese if you have any questions concerning this ruling please contact feit tat iiia iit ti hiri taks ete pd rat d sincerely yours eigped d0tcr b flotd joyce e floyd manager employee_plans technical group enclosures deleted copy of letter_ruling notice
